TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00021-CV
                                      NO. 03-08-00150-CV



                                   Monica Ramirez, Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


 FROM THE DISTRICT COURT OF MCCULLOCH COUNTY, 198TH JUDICIAL DISTRICT
         NO. 2007019, HONORABLE ROB HOFMANN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In these accelerated appeals, appellant Monica Ramirez appeals the district court’s

order terminating her parental rights to her minor child R.R. See Tex. Fam. Code Ann. § 161.001

(West Supp. 2008).1 On September 11, 2008, this Court issued an opinion abating these appeals

and remanding them to the trial court for further proceedings. See Ramirez v. Texas Dep’t of Family

& Protective Servs., Nos. 03-08-00021-CV, 03-08-00150-CV (Tex. App.—Austin Sept. 11, 2008),

available at http://www.3rdcoa.courts.state.tx.us/opinions/htmlopinion.asp?OpinionId=17309 and

http://www.3rdcoa.courts.state.tx.us/opinions/htmlopinion.asp?OpinionId=17310. Upon remand,

the parties entered into a settlement agreement, and they have now filed an agreed motion asking

this Court to reverse the trial court’s judgment and remand these appeals based on the prior record.


       1
         In Cause No. 03-08-00021-CV, Ramirez appeals the order terminating her parental rights
and, in Cause No. 03-08-00150-CV, she appeals the trial court’s finding that her appeal is frivolous.
See Tex. R. App. P. 42.1(a)(2). Having reviewed the record, we grant the parties’ motion, reverse

the trial court’s judgment, and remand these appeals to the trial court for a new trial.




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Reversed and Remanded

Filed: October 7, 2008




                                                  2